


110 HR 1288 IH: To amend title 10, United States Code, to provide that an

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1288
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide that an
		  officer of the Army or Air Force on the active-duty list may not be promoted to
		  brigadier general unless the officer has had a duty assignment of at least one
		  year involving the administration of the National Guard or
		  Reserves.
	
	
		1.Guard or Reserve duty
			 assignment required as condition of promotion of Army and Air Force officers to
			 brigadier general
			(a)In
			 generalChapter 36 of title 10, is amended by inserting after
			 section 619a the following new section:
				
					619b.Eligibility
				for consideration for promotion: Guard or Reserve duty required before
				promotion of Army and Air Force officers to brigadier general
						(a)Guard or Reserve
				duty requiredAfter the end of the one-year period beginning on
				the date of the enactment of this section, an officer on the active-duty list
				of the Army or Air Force may not be appointed to the grade of brigadier general
				unless the officer has completed a tour of duty of at least one year in a Guard
				or Reserve duty assignment.
						(b)ExceptionsSubject
				to subsection (c), the Secretary of Defense may waive subsection (a) in the
				following circumstances:
							(1)When necessary for
				the good of the service.
							(2)In the case of an
				officer whose proposed selection for promotion is based primarily upon
				scientific and technical qualifications for which Guard or Reserve requirements
				do not exist.
							(3)In the case
				of—
								(A)a medical officer,
				dental officer, veterinary officer, medical service officer, nurse, or
				biomedical science officer;
								(B)a chaplain;
				or
								(C)a judge
				advocate.
								(4)In the case of an
				officer selected by a promotion board for appointment to the grade of brigadier
				general while serving in a Guard or Reserve duty assignment if at least 180
				days of that assignment have been completed on the date of the convening of
				that selection board.
							(c)RegulationsThe
				Secretary of Defense shall prescribe regulations to carry out this section. The
				regulations shall specifically identify for purposes of subsection (b)(2) those
				categories of officers for which selection for promotion to brigadier general
				is based primarily upon scientific and technical qualifications for which Guard
				or Reserve requirements do not exist.
						(d)Guard or Reserve
				duty assignment definedIn this section, the term Guard or
				Reserve duty assignment means an assignment involving the organizing,
				administering, recruiting, instructing, or training the reserve components,
				other than an assignment to a Reserve Officers Training Corps
				unit.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of such chapter is amended by inserting after the item relating to section 619a
			 the following new item:
				
					
						619b. Eligibility for consideration for
				promotion: Guard or Reserve duty required before promotion of Army and Air
				Force officers to brigadier
				general
					
					.
			
